MEMORANDUM
BAILEY, J.
Section 93 of the Code of the District of Columbia provides for the confirmation of a contract of sale of land, of which infants may be part owners, by the court “upon a hearing and examination of all the circumstances.” I think that a “hearing” contemplates on open testimony, either in open court by witnesses or by depositions, and that a hearing merely on the pleadings and affidavits is not a compliance with the statute.
I am also of the opinion that this Court is a United States Court, both by the language of the statute creating it, and also by the decisions of the Supreme Court, and therefore that the Act of Congress of April 24th, 1935, must be complied with.